      Case 4:20-cv-04034 Document 11-2 Filed on 12/14/20 in TXSD Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 FREDRIC N. ESHELMAN,

         Plaintiff,
                                                              Case No. 4:20-cv-04034
 v.

 TRUE THE VOTE, INC.,

         Defendant.


                        ORDER GRANTING PLAINTIFF’S
                 EMERGENCY MOTION FOR EXPEDITED DISCOVERY

        Plaintiff Fredric N. Eshelman has filed an Emergency Motion for Expedited Discovery (the

“Motion”). Defendant has been waived service and received a copy of the Motion. The Court,

after considering the Motion and the arguments of counsel, if any, finds that the Motion should be,

and hereby is, GRANTED.

        Accordingly, it is ORDERED that Mr. Eshelman may conduct limited discovery as

requested in the Motion. Specifically, the discovery requests attached as Exhibit A to the

Motion are deemed served as of the date of this Order. Defendant must respond to those

requests within five (5) business days. In addition, Mr. Eshelman may depose Defendant

True the Vote’s Executive Director, Catherine Engelbrecht, on five days’ notice for a

period of no more than two hours.


        SIGNED on ______________________ at Houston, Texas.



                                             __________________________________
                                             United States District Judge
